COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00449-CR


Cedric Tyrone Scott Jr. a/k/a Cedric      §   From Criminal District Court No. 2
Tyrone Scott
                                          §   of Tarrant County (1320181D)

                                          §   March 26, 2015
v.
                                          §   Per Curiam

                                          §   (nfp)
The State of Texas

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the $500 fine. It is ordered that the judgment of the trial court is affirmed as

modified.

                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM